DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 12/01/2009.  Claims 1-3, and 6-7 have been amended.  Claim 4 has been canceled.  Claims 1-3, 5-7 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “implementing the data capture process from the data center to the data storage system on the data transfer appliance by” in lines 14-15.  Reviewing the specification, there is any support for the data capture process from the data center to the data storage system.  In para.[0055], applicant discloses the capture process to capture a group (of data object).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a data transfer appliance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the capture utility" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a capture utility" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data capture operation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "data the transfer appliance" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “implementing the data capture process from the data center to the data storage system on the data transfer appliance by” in lines 14-15.  The data capture process is clear and not support by the specification.
Claim 1 recites inconsistent phrases such as “listing out a set of data objects”, “the set of data objects”, “a listing of data object”, “the listed data objects” (in lines 19-30).  It is required to use the phrase consistently to void the vague.
Similar, claim 1 recites inconsistent word such as “with every dedupe chunk …of the set of data objects, storing a hashtag”, and “splitting… data objects into groups” (in lines 25-31). It is required to use the word consistently to void the vague.
 Claim 1 recites limitation “reading a content of the set of data objects of a group of the two or more mutually exclusive groups” and limitation “reading the content of the set of data objects in the group” (in lines 33-35).   The first limitation includes the meaning of the second limitation.  Thus, the second limitation is unnecessary and can be removed.
data objects is streamed to the data transfer appliance” which is contradict to claim 1 because the limitation “streaming the group contents to the data transfer appliance” last line of claim 1.  It is unclear what is actually streamed to the data transfer appliance, the set of data object or the group contents.
Claim 5 recites limitation “a splitting of the data source into mutually exclusive groups” while claim 1 recites “splitting the set of data objects into …mutually exclusive groups” line 30.  The data object is used interchanged with data source.  It causes inconsistent and unclear limitation.  
Claim 1 recites limitations “only storing a dedupe form of the set of data objects in the data transfer appliance (in lines 21-22), generating a list of data objects, splitting data objects (in lines 28-31), reading content of data objects (in lines 33-35), streaming/transferring the content of the data objects to the data transfer appliance (in last line).  It is unclear that the set of data objects is stored in the data transfer appliance already (as in lines 21-22), but after splitting and reading the data objects, the data object or group contents (as data objects) is streamed/transferring to the data transfer appliance again.  So it is unclear the reason why the data object is stored in the data, the data object is split, read, and streamed/transfers to the data transfer appliance.  It could be the data object is split, read, streamed/transfer and stored to the data transfer appliance.  If the data objected is stored after streamed/transferred, it is suggested to organize limitations so that the limitations are clear.
Claim 1 recites “a computer-implemented method for migrating … data objects for transfer to a cloud computing environment…” (in the pre-ample)..  However, all the steps in claim do not involving to transfer the data objects to the cloud computing environment.  It is only transferring the data object to the data transfer appliance (lines 21-22, and last line of claim 1). It is also unclear if the data object is transferred to the cloud computing environment as in the pre-ample.  

It is suggested applicant to review and amend the claim limitations in claims such as: 
1)- checking for sufficient antecedent basis for the words, or phrases; 
2)-the same word or phrase should be used to refer to the same component to provide the consistency in the claims;
3)- removing similar/identical limitations such as limitations  the data traversal engine …listing out a set of data object inside the source directory (in line 17-20) and listing of data objects in the data storage system (in lines 28-29) are actually the similar limitations;
4)- reordering the steps in the claims such as limitation “only storing a dedupe form of the set of data objects in the data transfer appliance” (in lines 21-22) could be move to the end of claim 1,  the functions/steps of data traversal engine in lines 17-20 can be moved to the “with data traversal engine:” at line 27;
5)- providing the clear and concise limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for migrating the data objects to a cloud computing environment comprising steps of traversing a source directory in depth first order to list set of data objects, and determining size of the listed data objects, splitting the set of the data objects to groups of equal size, each chunk/group of the set of the data objects associated with hashtag, reading the data objects in the groups, streaming/transferring the groups of data objects, and storing dedupe the data objects in the data transfer appliance (but the limitations in the claim is still unclear, see details of the rejection above section).       
The limitation of traversing a source directory in depth first order to list set of data objects and determining size of the listed data objects, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “traversing” and “determining” in the context of this claim encompasses the user manually look at a directory to count the number of data objects.  
The limitation of splitting the data objects into groups of equal size, and each chunk/group of the set of the data objects associated with hashtag, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
The limitation of reading the data objects in the groups, streaming/transferring the groups of data objects, and storing dedupe the data objects in the data transfer appliance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “reading”, “streaming, and “storing” in the context of this claim encompasses the user reads the group and writes the group in the paper, and stores the paper in a place.  
 If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claims 2, and 3 recite limitations of the at least a Petabyte of the data is streamed and customer specifies a set of skip rules to skip a specified subset of data objects captured to the data transfer appliance, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, streaming in the context of this claim encompasses the user manually writes the group of words in the paper, and provide rules to skip reading data object.
Claims 5-7 recite limitations of check pointing operation and a data capture job restart operation based on a splitting of the data source into mutually exclusive groups, identifying the data storage system, and downloading the capture utility from a transfer  
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements –  an operating system, one or more computing processing units, a memory in the data transfer appliance.  The computing processing units in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, which mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US 2016/0011945) further in view of Patwardhan et al. (US 10,152,487), and further in view of Long et al. (US 2016/0170844), further in view of Vibhor et al. (US 2014/0025796) and Crofton et al. (US 2017/0177867).

With respect to claim 1, Upadhyay discloses a computer-implemented method useful for migrating hundreds of Terabytes to Petabytes of data objects for transfer to a cloud-computing environment with a data transfer appliance comprising: 
providing a data transfer appliance, wherein the data transfer appliance comprises a data storage system
(fig. 1 backup server 110 with backup data storage 112, para.[0016], [0029]: the backup server 110 ≈ data transfer appliance which stores backup data in backup data storage 112, backup server 110 or 312 can determine if the data already resides in backup server 110 or 312 using hash sent from  process 310, thus the backup server is computer program and device provides functionality); 

(fig. 1: collaboration application server 106 ≈ data center, para.[0016]: the backup server 110 ≈ data transfer appliance connected with the collaboration application server 106 ≈ data center);
implementing the data capture process from the data center to the data storage system on the data transfer appliance by
(fig. 1, para.[0016]: user data 108 is backup to a deduplicated backup server 110, which stores backup data in backup data storage 112);
building a data traversal engine and a data read engine to supported a specified data source by the capture utility, wherein the data traversal engine traverses a source directory,  listing out a set of data objects inside the source directory
 (fig. 3, para.[0015], [0029]-[0030]: walking data directory, and generate n files/data objects listing);
only storing a dedupe form of the  set of data objects in the data transfer appliance
(fig. 1, para.[0016]: stores backup data in backup data storage 112);

(fig. 3, para.[0017],[0029]: dataset is divided into subsets, and hash for each of subsets is used to check if the local cache having the hash); 
providing a capture utility, wherein the capture utility comprises the data traversal engine and the data read engine; with the data traversal engine: generating a listing of the set of data objects in the data storage system, and determining the size of the listed data objects, splitting the set of data objects into two or more mutually exclusive groups of approximately equal size
(fig. 3, para.[0029]-[0030]: n files listing, dividing data to be back up into n sets of roughly equal size, thus size of the data to be backup should be known/determined to be used for dividing); and 
with the data read engine: readiding a content of the set data objects of a group of the two or more mutually exclusive groups, reading the content of the set of data objects in the group, and streaming the group contents to the data transfer appliance
(fig. 3, para.[0029]: each of backup threads 308 reads file name/path information from its corresponding list 306 and reads the underlying file data from a storage location in which it is stored in user data 302, and the data is transferred to backup server). 
he plain-text data.
Patwardhan discloses the hashtag of the plain-text data
(col.7 lines 51-55, col.10 lines 1-3: plaintext fingerprints or hashes, fig. 6: block 625: hash computed for each chunk (in plain text)).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Patwardhan's teachings into Upadhyay's teaching to provide the hashes/fingerprints in form of plain text which are used to verify if the data objects or chunks of data objects already stored in the cloud storage server which reduce the computing cost as suggested by Patwardhan (See abstract and col.1 lines 32-35).
Upadhyay only discloses traverses a source directory, and listing out a set of files inside the source directory (fig. 3, para.[0029]-[0030]). 
Upadhyay does not disclose in depth-first-order, traversing subdirectories recursively.
Long teaches traverses a directory in depth-first-order, traversing subdirectories recursively (para.[0220]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Long's teachings into Upadhyay's teaching to provide the technique of traversing source directory using the traditional tree depth-first order approach: sub-directories are visited first and then each file in the 
Crofton discloses the data transfer appliance comprises an operating system, one or more computing processing units (CPU's), a memory (para.[0038]: backup server (≈ data transfer appliance) comprises physical computing device which should have operating system, CPU, and memory).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Crofton's teachings into Upadhyay's teaching to provide additional support for the backup server should comprise computing devices include CPU, memory to provide function of the backup server.
Vibhor discloses enable user to manage a data migration using a web browser via a data transfer appliance web portal (para.[0130], [0132], [0293]: the backup and restore system comprise the user interface for user interacts, retrieves information about the storage operations).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Vibhor's teachings into Upadhyay's teaching for providing the user interface to facilitate user in managing the storage operations .

Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Upadhyay teaches a customer specifies a set of custom skip rules to skip a specified subset of the set of data objects captured to the data transfer appliance (para.[0029]).  

Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Upadhyay teaches implementing a capture process check pointing operation and a data capture job restart operation based on a splitting of the data source into mutually exclusive groups (para.[0016]).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Upadhyay teaches identifying the data storage system as using a LINUX-based file system or a WINDOWS-based file system; downloading the capture utility from the data transfer appliance web portal; and running the capture utility on a customer's workstation (para.[0017]). 
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Upadhyay teaches 16identifying the data storage system as using a Network File Share (NFS) system or a HADOOP distributed file system (HDFS), an object store, or a Google cloud bucket; downloading the capture utility from a transfer appliance web portal; and providing a user interface to manage a data capture operation from within data the transfer appliance (para.[0017]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US 2016/0011945), in view of Patwardhan et al. (US 10,152,487), and further in view of Long et al. (US 2016/0170844), and further in view of Vibhor et al. (US 2014/0025796) and Crofton et al. (US 2017/0177867), further in view of Snider (US 2012/0017096).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1.  Upadhyay provides example of backup data size 1000GB which is divided into smaller subset 
Snider discloses at least a Petabyte of data is streamed to the transfer appliance (para.[0010], [0030]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Snider's teachings into Upadhyay's teaching by using the Upadhyay technique to divide data into shards or chunks in order to provide petabyte backup as suggested by Snider (See abstract and para.[0010], [0030]).

Response to Amendment
Applicant argues that Upadhyay and Patwardhan do not disclose the new limitations added into independent claim 1.  The examiner refers applicant to Vibhor’s teaching and Crofton’s teaching.  The limitations are addressed in above section.

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



01/12/2022

/THU NGUYET T LE/           Primary Examiner, Art Unit 2162